PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Hess Patent Law Firm
102 Ivy Tree Place
Cary, NC 27519


In re Application of: Gregory Kane
Serial No.: 17/567,872         
Filed: January 03, 2022
Docket: P-225
Title: FUSION PACK CONTAINING BOTH A SHEET STACK AND CORRUGATED BOARD THAT ARE OVERWRAPPED BY PLASTIC FILM IN A SEAL TIGHT MANNER WITHOUT DAMAGE TO THE SHEET STACK
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision on the petition filed on June 2, 2022 in which petitioner requests reconsideration and withdrawal of the restriction requirement mailed on April 13, 2022 and made final in the May 18, 2022 Office action.

The petition is GRANTED.

In finding the petitioner’s arguments persuasive, the requested relief is granted. The restriction requirement of April 13, 2022 is hereby withdrawn. The examiner is instructed to reinstate the withdrawn claims and examine all pending claims 1-13 on their merits.

The application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3735 for consideration of the response filed under 37 CFR 1.111 on June 6, 2022. 

Any inquiry concerning this decision should be directed to Katrina Stransky, Quality Assurance Specialist, at (571) 270-3843. 

PETITION GRANTED.

/EDWARD LEFKOWITZ/Director, Art Unit 3700